               IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


NIKKI LYNN KIMBALL, et al.         )
                                   )
          Plaintiffs,              )
                                   )
          v.                       )         1:18CV981
                                   )
SAMUEL HILLIAN, JR., et al.        )
                                   )
          Defendants.              )


                   MEMORANDUM OPINION AND ORDER

     This case comes before the Court on Defendants’ Application

for Leave to Proceed In Forma Pauperis (the “Application”) (Docket

Entry 1), filed in conjunction with Defendants’ Notice of Removal

(the “Notice”) (Docket Entry 2).       For the reasons that follow, the

Court will grant Defendants’ instant Application for the sole

purpose of entering an order remanding this case to state court for

lack of subject matter jurisdiction.1

                         LEGAL BACKGROUND

     “The federal in forma pauperis statute, first enacted in 1892

[and now codified at 28 U.S.C. § 1915], is intended to guarantee

that no citizen shall be denied access to the courts ‘solely

because his poverty makes it impossible for him to pay or secure



     1
       For reasons stated in William E. Smith Trucking, Inc. v.
Rush Trucking Ctrs. of N.C., Inc., No. 1:11CV887, 2012 WL 214155,
at *2-6 (M.D.N.C. Jan. 24, 2012) (unpublished), the undersigned
United States Magistrate Judge opts to enter an order rather than
a recommendation regarding remand.
the costs.’”    Nasim v. Warden, Md. House of Corr., 64 F.3d 951, 953

(4th Cir. 1995) (en banc) (quoting Adkins v. E.I. DuPont de Nemours

& Co., 335 U.S. 331, 342 (1948)).              “Dispensing with filing fees,

however, [is] not without its problems.               Parties proceeding under

the statute     d[o]    not face      the   same     financial   constraints    as

ordinary litigants.           In particular, litigants suing in forma

pauperis d[o] not need to balance the prospects of successfully

obtaining relief against the administrative costs of bringing

suit.”     Nagy v. Federal Med. Ctr. Butner, 376 F.3d 252, 255 (4th

Cir. 2004). To address this concern, the in forma pauperis statute

provides that “the court shall dismiss the case at any time if the

court    determines    that     the   action    or    appeal   is   frivolous   or

malicious.”    28 U.S.C. § 1915(e)(2)(B)(i).

     The    United     States    Supreme    Court     has   explained   that    “a

complaint, containing as it does both factual allegations and legal

conclusions, is frivolous where it lacks an arguable basis either

in law or in fact.”      Neitzke v. Williams, 490 U.S. 319, 325 (1989).

“The word ‘frivolous’ is inherently elastic and not susceptible to

categorical definition. . . .            The term’s capaciousness directs

lower courts to conduct a flexible analysis, in light of the

totality of the circumstances, of all factors bearing upon the

frivolity of a claim.”          Nagy, 376 F.3d at 256-57 (some internal

quotation marks omitted).         In considering such matters, this Court

may “apply common sense.”         Nasim, 64 F.3d at 954.

                                        2
      Courts regularly remand removal cases at the required initial

review of in forma pauperis applications based on frivolousness due

to lack of subject matter jurisdiction.              See, e.g., Wake Cnty.

Human Servs. v. Davis, No. 5:12-CV-413, 2012 WL 7856618 (E.D.N.C.

Oct. 24, 2012) (unpublished), recommendation adopted, 2012 WL

7856619 (E.D.N.C. Dec. 12, 2012) (unpublished), aff’d, 530 F. App’x

272 (4th Cir. 2013); Rosproy v. Rosproy, Civ. Action No. 10-1417,

2010 WL 5479714 (D. Kan. Dec. 30, 2010) (unpublished); Franklin

Credit Mgmt. Corp. v. Bryson, No. 1:09cv246, 2009 WL 2151052

(W.D.N.C. July 15, 2009) (unpublished); Fuller v. Evans, No.

1:05CV13, 2005 WL 1743955 (M.D.N.C. Mar. 24, 2005) (unpublished).

      “The burden of demonstrating jurisdiction resides with the

party seeking removal.” Dixon v. Coburg Dairy, Inc., 369 F.3d 811,

816 (4th Cir. 2004) (en banc) (internal quotation marks omitted).

Moreover, this Court “has an independent obligation to assess its

subject-matter jurisdiction . . . .”            Constantine v. Rectors &

Visitors of George Mason Univ., 411 F.3d 474, 480 (4th Cir. 2005).

A   federal   court   must   “construe     removal   jurisdiction   strictly

because of the significant federalism concerns implicated.” Dixon,

369 F.3d at 816 (internal quotation marks omitted).             If federal

jurisdiction appears doubtful, then the federal court must remand

the action to state court.       Id.




                                       3
                            DISCUSSION

     The Notice purports to remove this case to this Court from the

General Court of Justice of the State of North Carolina, “[i]n

accordance with Title 28 section 1441 U.S.C. 1443(1) and 1443(2)

. . . .”   (Docket Entry 2 at 1; see also id. at 4 (identifying

Rowan County Superior Court as prior venue).)          As an initial

matter, Defendants did not comply with the removal procedures set

forth in 28 U.S.C. § 1446.     “The notice of removal of a civil

action or proceeding shall be filed within 30 days after the

receipt by the defendant, through service or otherwise, of a copy

of the initial pleading . . . .”   28 U.S.C. § 1446(b)(1).    As part

of that removal notice, the defendant must include “a copy of all

process, pleadings, and orders served upon such defendant or

defendants in such action.” 28 U.S.C. § 1446(a). Defendants filed

only the Notice with an attached “Statement of Truth” (see Docket

Entries dated Nov. 26, 2018, to present), thereby failing to

satisfy the requirements of Section 1446(a).

     In addition, neither the Notice nor the Statement of Truth

indicate when Defendants received a copy of the initial pleading.

(See generally Docket Entries 2, 2-1.)       As a result, Defendants

have not shown that they removed this action in a timely manner.

Moreover, the file number of the action Defendants seek to remove

(“15-SP-496") (emphasis added) suggests that this action commenced

in 2015, three years previously.       As such, Defendants likely did

                                   4
not receive service of this action within the 30 days prior to the

purported removal.    See N.C. R. Civ. P. 4(b) (regarding service of

process deadlines).

     Even setting aside those issues, the Court ultimately lacks

subject matter jurisdiction over this action.    The Notice states:

     1. Jurisdiction is conferred upon this court pursuant to
     28 U.S.C. 1331 in that claims alleged, therein arises
     under the laws of the United States.

     This court has jurisdiction over all the lower courts,
     and should hear claims where fraud on the court is
     evident, and being facilitated by attorneys, elected
     officials, and lay individuals, representing and
     misrepresenting themselves as corporate authorities,
     while knowing that such entities are now incapacitated,
     and continuing to create harm and injury to the
     defendants, their families, and property without just
     cause.

     2. This court has supplemental jurisdiction pursuant to
     28 U.S.C. 1367 to hear and determine Plaintiffs State law
     claims because those claims are related to Plaintiffs
     Federal Claims and rise out of a common nucleus of
     related facts and form part of the same case or
     controversy under Article III of the United States
     Constitution.

     3. Plaintiff is THE STATE OF NORTH CAROLINA GENERAL COURT
     OF JUSTICE CLERK'S OFFICE and affiliated agencies
     attached via adhesion contracts .... “Principal is same
     as Agent; Agent is same as Principal” ...

     4. Defendants, located at 313 Southern Street, East
     Spencer, North Carolina Territory [28039].

     5. Defendant possesses real interests in property and
     real estate located at 313 Southern Street, East Spencer,
     North Carolina Territory [28039], arising from Promissory
     Note purchased by defendants from Wells Fargo, dated
     January 7, 2004, and secured by that ce1tain Deed of
     Trust, dated January 7, 2004, and recorded in Book 997 at


                                  5
      page 691 in the Rowan County Public Registry, North
      Carolina.

      6. Defendants Samuel Hillian Jr., and Jacqueline Hillian,
      have real interest, title, property, and rights in said
      property as evident by Rowan Public Registry, referring
      to Deed of Trust, dated January 7, 2004, and recorded in
      Book 997 at page 691.

      7. Plaintiffs have colluded to illegal attach claims to
      defendant's property and interests, committing fraud, and
      using deceit, to support illegal claims.

(Docket Entry 2 at 2-3 (internal subheading omitted) (ellipses

and brackets in original).)

      The Statement of Truth, in turn, begins with a series of

conclusory (and largely non-sensical) assertions about Defendants’

capacity to give the Statement of Truth (see Docket Entry 2-1,

¶¶ 1-3, 9, 10), as well as certain “eternal, unchanged principles

of    Law”   and   “Commercial   processes,”   including   as   concerns

“Commercial Lien[s],” “Chattel property,” and “slavery” (id., ¶¶ 4-

8).   The Statement of Truth then alleges:

           THAT, the Affiants, on January 7, 2004 were a party
      to a promissory note that was associated with real
      property and known as 313 Southern Street in East
      Spencer, North Carolina [28039], and secured by that
      certain Deed of Trust, dated January 7, 2004, and
      recorded January 7, 2004 in Deed Book 997, Page 691,
      Register   of    Deeds   for    Rowan   County,    North
      Carolina;(interest of property located at 313 Southern
      Street, East Spencer, North Carolina [28039].

           THAT, NIKKI KIMBALL et al., its agents, officers,
      and actors, have acted with malice against Affiants,
      Samuel Hillian Jr., and Jacqueline Hillian on their
      alleged basis must produce the Commercial Affidavits of
      TRUTH, sworn by the claimants to be “true, correct, and
      complete (certain),” which prove the origin and

                                    6
foundation of their claims and include providing the
expressed, written, agreement(s) or contract(s) with the
signature of Affiants, thereon, and wherein Affiants has
knowingly, intentionally, and voluntarily, in full legal
and lawful capacity, agreed to waive or surrender rights
to the NIKKI KIMBALL, its agents, officers, and actors,
including Nikki Kimball, Shapiro and Ingle LLP, WELLS
FARGO BANK, et al., or agreed to become subject to or the
slave or property of said entities in any way or in any
jurisdiction whatsoever.

     Affiants asserts [sic] that In order for a crime to
exist, four elements must exist; there must be a defined
crime, there must be a victim, and that the victim must
have been damaged, and the intent must be established on
the part of the accused. Without proof of all four
elements, no crime can said to have been committed. In
this Affidavit, crimes are defined - namely, slander,
violation of the honest services Act, fraud, conspiracy
to defraud with malice, and the lack of Duty of Care, the
Affiant hereby Notices NIKKI KIMBALL, agents, officers,
actors, et al, that they have failed to provide Notice
per North Carolina General Statutes, or expressed written
authorization to administrate property belonging to The
Samuel Hillian Jr., and Jacqueline Hillian as a matter of
trust law, and that their reckless disregard of the truth
and the eternal Principles of Law have resulted in grave
injury and damages to the Affiant, and that Affiants’
family, and that Affiants’ Family are now the victims.

     This Affidavit verifies Notice to Trespassers, NIKKI
KIMBALL its agents, officers, actors, and, in their
public and private capacities, Nikki Kimball, Shapiro and
Ingle LLC, WELLS FARGO BANK, et al., and the intent is
established at the end of the thirty (13) day grace
period, if NIKKI KIMBALL, its agents, actors, et al fail
to produce verified documents and contracts, and
expressed, written authorization to administrate property
belonging to Samuel Hillian Jr., and Jacqueline Hillian.
If NIKKI KIMBALL, et al. fails to rebut (respond to), or
provide expressed, written, authorization to administrate
said property, Affiants will seek remedy per this
Commercial   Lien,   Court   of   Equity,   and   Private
Administrate law.




                           7
(Id., ¶¶ 11, 13-15 (internal paragraph numbers omitted) (brackets

other than as to “sic” in original); see also id., ¶ 16 (attesting

to truth of contents).)2

      From the foregoing, it appears that Defendants seek to remove

a   foreclosure   action    based    on       federal   question   jurisdiction.

However,     foreclosure   actions    do       not   support   federal   question

jurisdiction.     See Trustee Servs. of Carolina, LLC v. Rivera, No.

3:12CV146,     2012   WL   1645534,       at    *2   (W.D.N.C.     May   2,   2012)

(unpublished) (“As a matter of law, foreclosure actions brought

under state law do not give rise to federal question subject matter

jurisdiction.”); Vecchione v. Option One Mortg. Co., No. 1:09CV380,

2009 WL 3435166, at *1 (M.D.N.C. Oct. 16, 2009) (unpublished) (“The

underlying action is a state court action for foreclosure.                     The

complaint in the action raised no federal issues.                  The fact that

[the defendants] now seek[] to raise federal issues in this action

and in [their] removal petition does not make the action removable

on the basis of a federal question.             It is axiomatic that a federal

question must appear on the face of the well-pleaded complaint, and

raising a federal counterclaim or defense does not make the action

removable on the basis of a federal question.” (internal quotation

marks omitted)); In the Matter of the Foreclosure of the Deed of

Trust Dated Feb. 8, 1999, No. 1:03CV527, 2003 WL 21664204, at *2



      2
          The Statement of Truth does not contain a Paragraph 12.

                                          8
(M.D.N.C. July 14, 2003) (unpublished) (“[B]ecause the state court

action      that   [the   defendants]        are   attempting      to   remove    is   a

foreclosure proceeding, there is no federal question jurisdiction

that arises in the instant matter.”).

      Here, Defendants contend that “Plaintiffs have colluded to

illegal [sic] attach claims to defendant’s property and interests,

committing fraud, and using deceit, to support illegal claims.”

(Docket Entry 2 at 3.)         However,

      [Section] 1331 federal question jurisdiction is limited
      to actions in which the plaintiff’s well-pleaded
      complaint raises an issue of federal law; actions in
      which defendants merely claim a substantial federal
      defense to a state-law claim do not raise a federal
      question. In other words, a defendant may not defend his
      way into federal court because a federal defense does not
      create a federal question under § 1331.

In re Blackwater Sec. Consulting, LLC, 460 F.3d 576, 584 (4th Cir.

2006) (internal citation omitted).                 The fact that Defendants want

to present their own federal question to the Court does not provide

a   basis    for   removal.         See   Fuller,      2005   WL   1743955,   at    *1.

Accordingly,       because    the    Court     lacks    original    subject      matter

jurisdiction over this matter, Defendants cannot remove it under

Section 1441 (using the procedure established in Section 1446).

See 28 U.S.C. § 1441 (permitting removal where court possesses

original jurisdiction).

      Finally, to the extent Defendants seek to remove this action

under Sections 1443(1) and 1443(2)(see Docket Entry 2 at 1), that


                                           9
endeavor fails.   To begin, Section 1443(1) applies only upon a

showing that the state court would deny the removing party a right

“aris[ing] under a federal law ‘providing for specific civil rights

stated in terms of racial equality.’”    Wilkins v. Rogers, 581 F.2d

399, 403 (4th Cir. 1978) (quoting Georgia v. Rachel, 384 U.S. 780,

792 (1966)) (italics in original) (internal ellipses omitted).   In

addition, Section 1443(2) “is available only to federal officers

and to persons assisting such officers.” City of Greenwood v.

Peacock, 384 U.S. 808, 815 (1966).      Defendants have not alleged

(much less shown) that they have suffered the denial of federal

civil rights related to racial equality or that they qualify as a

federal officer or person assisting a federal officer. (See Docket

Entries 2, 2-1.) Accordingly, Defendants’ attempted removal cannot

stand.3

                            CONCLUSION

     This Court lacks subject matter jurisdiction over this action.



     3
         As quoted above, Defendants also assert supplemental
jurisdiction pursuant to 28 U.S.C. § 1367. (Docket Entry 2 at 2.)
In the absence of some separate basis for subject matter
jurisdiction over at least one claim, this Court lacks supplemental
jurisdiction over any other claims. See 28 U.S.C. § 1367 (limiting
the Court’s exercise of supplemental jurisdiction to “any civil
action of which the district courts have original jurisdiction”).
Lastly, although Defendants have not invoked diversity jurisdiction
(see Docket Entries 2, 2-1), any such effort would fail (see Docket
Entry 2 at 2 (identifying Defendants as North Carolina residents
and Plaintiff as North Carolina court clerk’s office “and
affiliated agencies”); see also id. at 4 (giving addresses for
three Plaintiffs in North Carolina)).

                                10
     IT IS THEREFORE ORDERED that Defendants’ Application (Docket

Entry 1) is GRANTED FOR THE LIMITED PURPOSE OF ALLOWING ENTRY OF AN

ORDER REMANDING THIS CASE TO STATE COURT.

     IT IS FURTHER ORDERED that this case is REMANDED to the Rowan

County Superior Court, Rowan County, North Carolina, for lack of

subject matter jurisdiction.

                               /s/ L. Patrick Auld
                                   L. Patrick Auld
                           United States Magistrate Judge

December 17, 2018




                                11
